PER CURIAM.
Appellant seeks reversal of his conviction in a jury trial on charges of attempt to commit murder in the first degree for which he was sentenced to seven years’ imprisonment.
We have carefully reviewed the record on appeal and the briefs filed herein and our consideration thereof requires a conclusion that appellant has failed to demonstrate that reversible error was committed in the trial court. Pitts v. State, 185 So.2d 164 (Fla.1966); Sylvia v. State, 210 So.2d 286 (Fla.App.3rd, 1968). Accordingly, the judgment herein appealed is affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.